 Case: 4:20-cv-01850-AGF Doc. #: 24 Filed: 02/23/21 Page: 1 of 3 PageID #: 292


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LOIS BENDER,                                 )
                                             )
                Plaintiff,                   )
                                             )
          vs.                                )          No. 4:20-cv-01850-AGF
                                             )
MARIA BOYREAU et al.,                        )
                                             )
                Defendants.                  )


                              MEMORANDUM AND ORDER

       This case arises out of a conflict between Plaintiff Lois Bender and Defendants

Maria and Barbara Boyreau concerning the sale and distribution of a residential property

in Michigan owned by Plaintiff, Maria Boyreau, and PHP/AJP, LLC. The matter is now

before the Court on Plaintiff’s motion for leave to file a second amended complaint.

Doc. No. 18. Plaintiff’s proposed amendment adds factual allegations to support her

claims, adds a claim for slander of title, and removes claims for deceptive business

practices and promissory estoppel. The motion was timely filed. Defendants filed an

untimely response objecting to amendment. Doc. No. 23.

       Prior to Plaintiff filing her motion for leave to file a second amended complaint,

Defendants moved to dismiss Plaintiff’s first amended complaint. Doc. No. 11.

Plaintiff filed a motion to strike the affidavit of Defendant Barbara Boyreau, Doc. No. 16,

as well as a response in opposition of Defendants’ motion to dismiss. Doc. No. 22.

Defendants filed motion for leave to substitute Defendant Barbara Boyreau’s affidavit,

Doc. No. 19, and Plaintiff filed a response in opposition. Doc. No. 20.
 Case: 4:20-cv-01850-AGF Doc. #: 24 Filed: 02/23/21 Page: 2 of 3 PageID #: 293


       Under Federal Rule of Civil Procedure 15(a), a court “should freely give leave [to

amend pleadings] when justice so requires.” Notwithstanding this liberal standard, a

court may deny leave to amend where the proposed amendment would be futile or cause

unfair prejudice to the opposing party. Crest Const. II, Inc. v. Doe, 660 F.3d 346, 358

(8th Cir. 2011). Defendants argue that amendment would be futile and Plaintiff’s motive

is improper because Plaintiff is attempting to avoid personal jurisdiction issues. Given

the very early stage of this case and the overlap of facts underlying the claims in both the

original and proposed amended complaints, the Court does not believe that Defendants

would be unfairly prejudiced by the proposed amendment. Defendants may incorporate

by reference their prior arguments should they file a motion to dismiss the amended

complaint.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for leave to file a second

amended complaint is GRANTED. ECF No. 18. The Clerk of Court shall detach ECF

No. 18-1 and file it as Plaintiff’s Second Amended Complaint.

       IT IS FURTHER ORDERED that Defendants’ motion to dismiss Plaintiff’s First

Amended Complaint is DISMISSED without prejudice, as moot. ECF No. 11.

       IT IS FURTHER ORDERED that Plaintiff’s motion to strike the affidavit of

Defendant Barbara Boyreau is DISMISSED without prejudice, as moot. ECF No. 16.




                                             2
 Case: 4:20-cv-01850-AGF Doc. #: 24 Filed: 02/23/21 Page: 3 of 3 PageID #: 294


      IT IS FURTHER ORDERED that Defendants’ motion to substitute the affidavit

of Defendants Barbara Boyreau and Maria Boyreau is DISMISSED without prejudice,

as moot. ECF No. 19.

                                             _______________________________

                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE

Dated this 23rd day of February, 2021.




                                         3
